UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4179


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

NATHANIEL PITTMAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Joseph R. Goodwin, District Judge. (2:17-cr-00006-1)


Submitted: September 20, 2018                                 Decided: October 11, 2018


Before AGEE and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Rachel E. Zimarowski, Assistant Federal
Public Defender, Jonathan D. Byrne, Research & Writing Specialist, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Charleston, West Virginia, for Appellant. Michael B.
Stuart, United States Attorney, John J. Frail, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel Pittman pleaded guilty to possession with intent to distribute cocaine

and heroin, in violation of 21 U.S.C. § 841(a) (2012), conditioned on his right to appeal

the district court’s denial of his suppression motion. The district court sentenced Pittman

to 24 months of imprisonment. Pittman appeals, arguing that the court erred in denying

his motion to suppress evidence seized after a traffic stop of Pittman. Finding no error,

we affirm.

       “We review the factual findings underlying a motion to suppress for clear error

and the district court’s legal determinations de novo.” United States v. Davis, 690 F.3d

226, 233 (4th Cir. 2012). When the district court has denied a defendant’s suppression

motion, we construe the evidence in the light most favorable to the government. Id. “It

is well established that the temporary detention of individuals during the stop of an

automobile by the police constitutes a seizure, no matter how brief the detention or how

limited its purpose.” United States v. Branch, 537 F.3d 328, 335 (4th Cir. 2008) (internal

quotation marks and alterations omitted).         Therefore, automobile stops must be

reasonable under the circumstances. Id.

       “Observing a traffic violation provides sufficient justification for a police officer

to detain the offending vehicle for as long as it takes to perform the traditional incidents

of a routine traffic stop.” Id. During a routine traffic stop, an officer may request a

driver’s license and registration, perform a computer check, issue a citation, and perform

a canine sniff “if performed within the time reasonably required to issue a traffic

citation.” Id. (internal quotation marks omitted). Although the “maximum acceptable

                                             2
length of a routine traffic stop cannot be stated with mathematical precision,” the inquiry

focuses on whether the detention was longer than necessary to accomplish the purposes

of the detention. Id. at 336.

       In order to extend a traffic stop beyond this scope, a police officer “must possess a

justification for doing so other than the initial traffic violation that prompted the stop in

the first place,” and therefore must have either the driver’s consent or reasonable

suspicion of illegal activity. Id.; see also Rodriguez v. United States, 135 S. Ct. 1609,

1615 (2015). The officer must have “at least a minimal level of objective justification”

and “must be able to articulate more than an inchoate and unparticularized suspicion or

hunch of criminal activity.” Illinois v. Wardlow, 528 U.S. 119, 123-24 (2000) (internal

quotation marks omitted). Courts assess whether an officer has articulated reasonable

suspicion for a stop under the totality of the circumstances, giving “due weight to

common sense judgments reached by officers in light of their experience and training.”

United States v. Perkins, 363 F.3d 317, 321 (4th Cir. 2004). “Judicial review of the

evidence offered to demonstrate reasonable suspicion must be commonsensical, focused

on the evidence as a whole, and cognizant of both context and the particular experience

of officers charged with the ongoing tasks of law enforcement.” Branch, 537 F.3d at

337. We have thoroughly reviewed the record and the relevant legal authorities and

conclude that the district court did not err in denying Pittman’s suppression motion.




                                             3
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.



                                                                              AFFIRMED




                                            4